Citation Nr: 0534260	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left lower extremity shell fragment wound residuals 
including total knee arthroplasty residuals, Muscle Group XIV 
injury, and retained foreign bodies, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

VA granted the veteran service connection for compensation in 
June 1970 for injury of muscle group XIV, left, with 
limitation of motion of the left knee and retained foreign 
bodies.  VA awarded the veteran a 10 percent rating, which 
was unchanged for more than 20 years when the Board of 
Veterans' Appeals (Board), prior to Esteban v. Brown, 6 Vet. 
App. 259 (1994), awarded a 20 percent rating for impairment 
of the knee in a February 1994 decision without 
distinguishing the preserved rating.  The RO implemented the 
20 percent rating based on knee impairment in an April 1994 
decision.  It is unclear what became of the unseverable, 
irreducible 10 percent rating for injury of muscle group XIV.

In April 1997, the Montgomery, Alabama, Regional Office (RO) 
recharacterized the veteran's left lower extremity shell 
fragment wound residuals as left total knee arthroplasty 
residuals including knee degenerative joint disease, a 
history of Muscle Group XIV injury, and retained foreign 
bodies; assigned a 100 percent schedular evaluation for that 
disability under the provisions of 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Code 5055; effectuated the award as of February 
12, 1997; and assigned a prospective 30 percent evaluation 
for the period on and after April 1, 1998.  In December 1997, 
the RO confirmed and continued the 100 percent schedular 
evaluation for the veteran's left lower extremity disability.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which 
retroactively effectuated a 30 percent evaluation for the 
veteran's left lower extremity disability for the period on 
and after April 1, 1998.  In January 1999, the RO assigned a 
100 percent schedular evaluation for the veteran's left lower 
extremity disability under the provisions of 38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Code 5055; effectuated the award 
as of September 21, 1998; and assigned a prospective 30 
percent evaluation for the period on and after November 1, 
1999.  In February 2000, the RO retroactively effectuated a 
30 percent evaluation for the veteran's left lower extremity 
disability for the period on and after November 1, 1999.  In 
December 2002, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans

The Board remanded this case in August 2004 for additional 
development.  For reasons stated below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  


REMAND

The objective of the August 2004 remand was to obtain 
sufficient medical evidence to determine whether the 
veteran's combat-sustained left lower extremity shell 
fragment wound residuals including total knee arthroplasty 
residuals, Muscle Group XIV injury, and retained foreign 
bodies comprised multiple, are separately ratable 
disabilities under the rule in Esteban, 6 Vet. App. 259, and 
if so, to rate them accordingly.  In contravention of the 
veteran's rights, the object of the remand remains 
unfulfilled.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The December 2004 VA examination report lacks several points 
of information necessary to enable VA to determine the extent 
of the residuals of the veteran's shell fragment wound.  The 
Board also cannot yet determine whether the veteran is 
entitled to two or more separate ratings for multiple, 
distinct impairments that are residuals of the veteran's 
combat injury or of subsequent treatment of the residuals of 
that injury.  See Esteban, 6 Vet. App. 259.

For example, the examiner noted the veteran's report of 
surgical nerve injury during knee surgery.  The examiner 
found neurological deficits in the left lower extremity both 
above and below (proximal and distal to) the site of the 
veteran's injury.  She did not opine whether the deficits 
were residuals of the combat injury or of subsequent surgical 
treatment of the injury.  Significantly in this regard, the 
contemporaneous service medical records note an initial 
diagnosis of injury without neurological involvement, but 
several months later, in December 1968, the veteran was noted 
to have decreased sensation in the medial calf.  The 
neurological deficits the December 2004 examiner found may be 
separately ratable if any of them are related to the service-
connected disability.  Esteban, 6 Vet. App. 259.  If the 
nerve impairments, or any of them, must be separately rated, 
the physician must identify the nerves.  The examiner's 
report is inadequate to the rating task.

The examiner made a patent error in reporting the range of 
motion of the veteran's left knee by apparently reversing the 
labeling of the anatomical position of the knee in full 
extension prescribed by regulation.  38 C.F.R. § 4.71a, Plate 
II.  While the error itself is readily understood and 
deciphered, other reported findings of the range of motion 
cannot confidently be understood because of the error.

The situation is this: The examiner reported, "When lying 
supine, the leg can straighten to 180 degrees from 0."  The 
consequence appears when interpreting the other reported 
measurements.  What position is the knee in when extended to 
40 degrees?  Whether the straight leg is called 180 degrees 
or 0 degrees results in a 100 degree difference in the 
position of the knee at 40 degrees.  The Board must speculate 
whether the examiner made the same error consistently or just 
the one time.  Disabilities should not be rated based on such 
guesswork.

The examiner also reported that the left leg flexion is to 62 
degrees.  While the rating official could assume that "leg" 
means the lower leg flexed at the knee and not the upper leg 
flexed at the hip, the rating officer should have unambiguous 
data to rate.  Furthermore, the examiner did not report the 
significance of the measurement of extension to 40 degrees 
while sitting versus "to 180 degrees from 0" while supine.  
Should the veteran be rated for a 22 degree range of motion 
between 62 and 40 degrees?  Just eight months earlier, the 
April 2004 VA examiner found a 40 degree range of motion, 
from 50 degrees of flexion to 10 degrees of extension.  Thus, 
the veteran's range of motion increased or decreased since 
then, depending on what the rating officer extension to 40 
degrees or to "180" degrees to be the significant 
measurement.  In short, VA prescribes the anatomical 
positions of limbs and joints for disability rating because a 
measurement is meaningless unless it is relative to a known 
datum.

In sum, the December 2004 examination findings must be 
clarified and augmented, or another examination must be 
performed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the surgical report from the 
veteran's September 1998 revision of left 
total knee arthroplasty with tibial 
tubercle osteotomy and removal of 
posterior osteophyte.

2.  Obtain an addendum to the December 
2004 VA examination report, or another 
examination if the points below cannot be 
resolved without further examination.  
Provide the examiner with the claims 
file.

*	From a neurological viewpoint, the 
examiner is to provide an opinion 
whether (a) any of the neurologic 
deficits reported in the December 
2004 examination report are related 
to the veteran's service-connected 
shell fragment wound or to 
subsequent surgical or other 
treatment related to left knee; (b) 
whether the left quadriceps atrophy 
has neurologic etiology.  The 
examiner shall review the June and 
December 1966 service medical 
records, the February 1997 VA 
surgery report and discharge 
summary, the September VA 1998 
surgery report and hospital summary, 
and follow-up outpatient notes from 
each surgery.

*	If the examiner concludes that any 
nerve impairment is related to the 
veteran's service-connected 
residuals of a shell fragment wound, 
the examiner shall identify the 
nerve or nerves involved.

*	If the examiner cannot respond to 
the above neurological inquiry 
completely without further 
examination of the veteran, then 
schedule the veteran for a 
neurological examination with any 
indicated testing to determine 
whether current left lower extremity 
nerve impairments are related to the 
service-connected residuals of a 
shell fragment wound or subsequent 
treatment of the residuals.

*	From an orthopedic viewpoint, the 
examiner is to review ranges of 
motion reported in the December 2004 
report and clarify the reported 
anatomical positions of the knee.  
All measurements must be relative to 
the anatomical position defined as 0 
degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2005).  Provide the 
examiner with the claims file for 
review of the prior compensation 
examination, making note of the 
range of motion reported in the 
April 2004 VA examination report.

*	The examiner shall clarify whether 
(a) the reported 62 degree flexion 
of the leg referred to the knee 
versus flexion of another joint and 
whether that position was relative 
to an anatomical position of the 
knee in full extension of 0 degrees 
as defined in Plate II, supra; (b) 
whether the 40 degrees of extension 
in a sitting position was meant as 
relative to an anatomical position 
of the knee in full extension of 0 
degrees; (c) whether the extension 
reported as "to 180 degrees from 
0" meant extension to 0 degrees as 
0 degrees is defined in Plate II, 
supra; (d) the significance in terms 
of the veteran's functional 
limitations of the range of motion 
while sitting versus the range of 
motion while supine in terms of 
which better represents the 
veteran's industrial impairment; and 
(e) whether the left quadriceps 
atrophy reported is from disuse 
related to orthopedic impairment of 
the knee versus neurologic 
impairment.

*	If the examiner cannot respond to 
the above orthopedic inquiry 
completely without further 
examination of the veteran, then 
schedule the veteran for an 
orthopedic examination with any 
indicated testing to determine 
current left knee impairment based 
on findings of limitation of motion, 
extent of pain, pain with motion, 
weakness, and fatigability.

3.  Readjudicate the left lower extremity 
shell fragment wound residuals including 
total knee arthroplasty residuals, Muscle 
Group XIV injury, and retained foreign 
bodies at issue with particular attention 
to the rule in Esteban, 6 Vet. App. 259 
(providing for multiple ratings arising 
from a single injury if such ratings do 
not result in pyramiding).  In this 
regard, consider all orthopedic and 
neurologic diagnostic codes consistent 
with the evidence of record.  If 
readjudication does not result in a full 
grant of benefits, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

